DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on October 23, 2021 and August 16, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Eleven (11) sheets of drawings were filed on October 22, 2021 and have been accepted by the examiner.
The drawings are objected to because: reference number 660 at the top of Figure 6B should be 610.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  In paragraph 60, at the end of line 2, “coating 640” should be – coating 650--.
Appropriate correction is required.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakida et al. (JP 2008-089879 A).
Regarding claims 1-3 and 5-7; Arakida et al. discloses a photonics package (see Figures 1 and 2), comprising: 
a substrate (the substrate includes waveguide sheet 31A on substrate 5A)  comprising: 
a connector surface (the top/upper surface of the waveguide sheet 31A forms a connector surface); and 
an emitter surface (core end faces 34a are located on the emitter surface) meeting the connector surface at an edge (see Figure 1(b)); 
a waveguide (optical waveguide 3A includes cores 32) at least partially within the substrate (31A/5A); 
an emitter (core end face 34a) coupled to the waveguide (core 32 of optical waveguide 3A); 
a hanging connector (optical coupler 1A) affixed to the connector surface (see Figures 1 and 2, wherein coupler 1A is coupled to the top/upper surface of waveguide sheet 31A); and 
an optical component (lenses 41A) affixed to the hanging connector (1A); 
wherein: the optical component (41A) extends along a portion of the emitter surface (34a; see Figure 1(b)).  
wherein: the hanging connector (1A) comprises: 
a base section (43A); and 
an extended section (42A) projecting from the base section (43A); 
the optical component (41A) is a fast-axis collimator; 
a vertex of the optical component (41A) is coplanar with the waveguide (3A/32); 
the base section (43A) is affixed to the connector surface (see Figure 1(b)); and 
the extended section (42A) is affixed to the fast-axis collimator (41A).  
wherein: 
the extended section (42A) is thinner than the base section (43A; see Figure 1(b)); and 
the base section (43A) and the extended section (42A) define a stepped cross-section;
wherein
a surface of the optical component (41A) is parallel to the emitter surface (34a); 
the optical component (41A) and emitter surface (34a) are separated by an offset; and 
the offset is constant (see Figure 1(b));
wherein: 
the hanging connector (1A) comprises a backstop (see annotated Figure 1(b) below); 
the backstop abuts the optical component (41a); and 
the backstop orients the optical component (41a) with respect to the emitter (34a);
wherein:
the hanging connector further comprises an angled sidewall (see annotated Figure 1(b) below; the sidewall is at an angle that is parallel to the side of the waveguide); and 
the angled sidewall and the backstop cooperate to set a size of an offset between the optical component (41A) and the emitter surface (34a; see Figure 1(b)).  

    PNG
    media_image1.png
    293
    661
    media_image1.png
    Greyscale

Regarding claim 10;  Arakida et al. discloses a hanging connector (1A; see Figures 1 and 2), comprising: 
a base section (43A); and 
an extended section (42A) connected to the base section (43A); 
wherein: 
the base section (43A) is configured to be affixed to a connector surface (top/upper surface) of substrate (the substrate includes waveguide sheet 31A on substrate 5A) of a photonics package (see Figures 1 and 2); and 
the extended section (42A) is configured to be affixed to an optical component (41A), such that a vertex of the optical component (41A) is coplanar with an emitter (34a) of the photonics package that is positioned on an emitter surface of the photonics package (see Figures 1 and 2).  
Regarding claims 14 and 17-19; Arakida et al. discloses a method for forming a photonics package (see Figures 1 and 2), comprising: 
affixing an optical component (41A) to a hanging connector (1A) with a first bond (material bond by integrally forming lens 41A on hanging connector 1A); and 
affixing the hanging connector (1A) to a connector surface (top/upper surface) of a substrate (the substrate includes waveguide sheet 31A on substrate 5A) with a second bond (see Figures 1 and 2), such that the optical component (41A) extends along an emitter surface (34a) of the substrate; 
wherein: 
an emitter (34a) on the emitter surface (34a) is configured to emit a light output; 
the optical component (41A) is configured to receive the light output; 
a vertex of the optical component (41A)  is coplanar with the emitter (34a; see Figure 1(b)); and 
the optical component (41A) is configured to collimate the light output;  
wherein the connector surface (top/upper surface) and the emitter surface (34a) are different surfaces of the substrate (31A/5A; see Figures 1 and 2);  
wherein the connector surface (top/upper surface) and the emitter surface (34a)meet at an edge (see Figures 1 and 2).  
wherein a portion (44A, 45A) of the hanging connector (1A) extends into a recess (30A, 37A) defined in the connector surface (see Figure 2).  
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabre (US 2014/0348462 A1).
Regarding claims 1, 6, 8, and 9; Yabre discloses a photonics package (see Figure 2), comprising: 
a substrate (1) comprising: 
a connector surface (surface of layer 22); and 
an emitter surface (surface where waveguides 10a, 10b are exposed) meeting the connector surface at an edge (see Figure 2); 
a waveguide (10a, 10b) at least partially within the substrate; 
an emitter (end surface of waveguide 10b) coupled to the waveguide (10b); 
a hanging connector (20) affixed to the connector surface (top surface of 22); and 
an optical component (25) affixed to the hanging connector (20); 
wherein the optical component (25) extends along a portion of the emitter surface (exposed ends of 10a and 10b);
wherein: 
the hanging connector (20) comprises a backstop (the backstop is the surface on which lenses 25 are formed); 
the backstop abuts the optical component (25); and 
the backstop orients the optical component (25) with respect to the emitter (ends of 10a and 10b);
wherein: 
the waveguide (10a, 10b) is one of a set of waveguides (10a, 10b); 
the optical component (25) is a multi-tiered fast-axis collimator defining a set of vertices (see Figure 2); and 
each of the set of vertices is coplanar with one of the set of waveguides (see Figure 2); and
wherein the multi-tiered fast-axis collimator (25) comprises a unitary element defining each of the set of vertices (see Figure 2).  
Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi (JP 63-84152 B2).
Regarding claims 10-13; Kurahashi discloses a hanging connector (see Figure 6; the examiner notes that a hanging connector configuration is achieved by rotating the device upside down with reference to the illustration in Figure 6), comprising: 
a base section (base second includes layers 1, 2, 3 positioned underneath of the waveguide formed by core 5a and spot size converter 7a); and 
an extended section (the extended section includes layers 1, 2, 3, extending past the waveguide formed by core 5a and spot size converter 7a) connected to the base section (see Figure 6); 
wherein: 
the base section is configured to be affixed to a connector surface of substrate (4) of a photonics package (see Figure 6); and 
the extended section is configured to be affixed to an optical component (21), such that a vertex of the optical component (21) is coplanar with an emitter (7a) of the photonics package that is positioned on an emitter surface of the photonics package (see Figure 6);
wherein: 
the base section comprises: 
a base layer (silicon layer 1); 
a buried oxide layer (silicon dioxide layer 2) abutting the base layer (1); and 
a silicon-on-insulator layer (silicon layer 3) abutting the buried oxide layer (2); and 
the extended section comprises: 
the buried oxide layer (2); and 
the silicon-on-insulator layer (3) abutting the buried oxide layer (2); and 
a portion of the buried oxide layer (2) forms an external surface of the extended section (the external surface is coupled to element 21);
wherein the portion of the buried oxide layer (2) forming an external surface of the extended section is configured to be affixed to the optical component (21);
wherein: the base layer (1) is silicon, and the base layer (1) is configured to be affixed to the connector surface (surface of 4; see Figure 6).  
Regarding claims 14-18; Kurahashi discloses a method for forming a photonics package (see Figure 6), comprising: 
affixing an optical component (21) to a hanging connector (see Figure 6; the examiner notes that a hanging connector configuration is achieved by rotating the device upside down with reference to the illustration in Figure 6) with a first bond; and 
affixing the hanging connector to a connector surface of a substrate (the substrate includes layers 4, 5a/7a and 8) with a second bond, such that the optical component (21) extends along an emitter surface (7a) of the substrate; 
wherein: 
an emitter(7a) on the emitter surface is configured to emit a light output; 
the optical component (21) is configured to receive the light output; 
a vertex of the optical component (21) is coplanar with the emitter (7a; see Figure 6); and 
the optical component (21) is configured to collimate the light output;
wherein: the hanging connector is formed from a stack-up comprising: 
a base layer (1); 
a buried oxide layer (2) abutting the base layer (1); and 
a silicon-on-insulator layer (3) abutting the buried oxide layer (2); 
the operation of affixing the optical component (21) to the hanging connector comprises affixing the optical component to the buried oxide layer (2); and 
the operation of affixing the hanging connector to the connector surface (surface of 4) comprises affixing the silicon-on-insulator layer (3) to the connector surface (see Figure 6);
wherein the substrate is a photonics integrated chip (the substrate includes layers 4, 5a, 7a, and 8, which form a photonics integrated chip with optical waveguide cores 5a and 7a);
wherein the connector surface (surface of layer 4) and the emitter surface (surface where 7a is exposed) are different surfaces of the substrate (see Figure 6); and  
wherein the connector surface and the emitter surface meet at an edge (see Figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arakida et al. (JP 2008-089879 A).
Regarding claim 4; Arakida et al. further discloses that the extended section (42A) is affixed to the fast-axis collimator (41A) by a first bond, and that the base section (43A) is affixed to the connector surface by a second bond, but does not disclose that the first and second bonds are eutectic bonds.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any well-known type of bonding method to form the first and second bonds, including eutectic bonding, which is a known alternative bonding method in the art, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 20; Arakida et al. teaches that the portion (44A, 45A) of the hanging connector (1A) extending into the recess (30A, 37A) is bonded to the substrate, but does not specifically teach a eutectic bond.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any well-known type of bonding to form the bond, including eutectic bonding, which is a known alternative bonding method in the art, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hung et al. (US 10,209,452 B1) discloses a hanging optical connector (18/22; see the entire disclosure);
Nakazuru et al. (US 10,379,293 B2) discloses a hanging optical connector (30; see the entire disclosure);
Wang et al. (US 10,788,632 B2) discloses a hanging optical connector (170; see Figure 2 and the entire disclosure);
Karplus et al. (US 10,931,080 B2) discloses a hanging optical connector with lens element (130);
Tsunoda et al. (US 11,143,820 B2) discloses a hanging optical connector (20);
Lissotschenko (US 2004/0258124 A1) discloses a hanging optical connector with lens (6);
Lutgen et al. (US 2013/0039374 A1) discloses a hanging optical connector (5) with lens (4a);
Doany et al. (US 2013/0084039 A1) discloses a hanging optical connector (100; see the entire document); and
Bielak (US 5,420,722) discloses a hanging optical connector (12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874